Judgments, Supreme Court, New York County (Michael Obús, J.), rendered January 27, 1999, convicting defendant, upon his pleas of guilty, of burglary in the second degree (seven counts), assault in the second degree, and burglary in the third degree, and sentencing him, as a second felony offender, to concurrent terms of eight years (seven terms) and seven years, consecutive to a term of 2 to 4 years, and order, same court and Justice, entered on or about March 8, 2000, which denied defendant’s motion to vacate the judgments pursuant to CPL 440.10, unanimously affirmed.
The record establishes that defendant received meaningful representation in connection with his highly advantageous guilty pleas (People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Ford, 86 NY2d 397, 404 [1995]). Defendant has not established that his attorney gave him erroneous advice as to the issues that may be raised on appeal following a guilty plea as opposed to a conviction after trial, or that he pleaded guilty as the result of any such advice. In any event, regardless of the procedural posture, we would reject, on the merits, the arguments that defendant wishes to raise concerning a notice prohibiting him from entering the subject premises.
The court properly denied defendant’s CPL article 440 motion without a hearing, since the motion could be decided on the basis of the record and defendant’s submission (see People v Satterfield, 66 NY2d 796, 799-800 [1985]).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Nardelli, J.P., Sullivan, Rosenberger, Wallach and Gonzalez, JJ.